[Cite as State ex rel. Honda of Am. v. Indus. Comm., 2021-Ohio-2113.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State ex rel.                                         :
Honda of America Mfg., Inc.,
                                                      :
                Relator,
                                                      :
v.                                                                         No. 19AP-315
                                                      :
Industrial Commission of Ohio et al.,                                   (REGULAR CALENDAR)
                                                      :
                Respondents.
                                                      :


                                           D E C I S I O N

                                     Rendered on June 24, 2021


                On brief: Eastman & Smith LTD., Mark A. Shaw, Melissa
                A. Ebel, and C. Awele Nwajei, for relator.

                On brief: Philip J. Fulton Law Office, and Chelsea Fulton
                Rubin, for respondent Todd A. Hughes.

                On brief: Dave Yost, Attorney General, Andrew J. Alatis, for
                respondent Industrial Commission of Ohio.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BEATTY BLUNT, J.

        {¶ 1} Relator, Honda of America Manufacturing, Inc. ("relator" or "Honda"), seeks
a writ of mandamus ordering respondent Industrial Commission of Ohio (the
"commission") to vacate its order granting the C-86 motion of respondent Todd Hughes
("Hughes") requesting that Honda pay for opioid prescription medication.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate found the commission
                                                                                           2
No. 19AP-315
abused its discretion in granting Hughes's C-86 motion without considering the full text of
the version of Ohio Adm.Code 4123-6-21.7 in effect for the time period relevant to the
present case. Accordingly, the magistrate recommends this court grant relator's request for
a writ of mandamus ordering the commission to vacate its February 9, 2019 order and hold
a new hearing to properly apply the relevant regulation in considering Hughes's claim for
reimbursement.
       {¶ 3} Respondent commission and respondent Hughes have separately filed
objections to the magistrate's decision. The commission filed the following three objections:
               [I.] The Magistrate Decision errs when it concludes that the
               language of Ohio Adm.Code 4123-6-21.7(D) governing opioid
               reimbursement applies to Hughes' claim.

               [II.] The Magistrate Decision erroneously found that "Refusal
               to consider the full text of former Ohio Adm.Code 4123-6-21.7
               was an abuse of discretion on the part of the Commission."

               [III.] The Magistrate's Decision erred in concluding that "the
               Commission incorrectly applied Ohio Adm.Code 4123-6-21.7,"
               as the Decision, even assuming the Rule applied, did not
               consider that Ohio Adm.Code 4123.6-21.7(G) also allows for a
               "compassionate care" exception considering the injured
               worker's injuries or treatment history.

       {¶ 4} Hughes filed the following two objections:

               [I.] The Magistrate's Decision errs by ignoring the
               requirements self-insured employers must meet to terminate
               medication contained in Ohio Adm. Code 4123-6-21.1.

               [II.] Assuming Arguendo Ohio Adm. Code 4123-6-21.7 applies,
               the Magistrate erred in ignoring the "some evidence rule" and
               finding the Commission incorrectly applied the Ohio
               Administrative Code.

       {¶ 5} Because the commission and Hughes have filed objections, we must
independently review the record and the magistrate's decision to ascertain whether "the
magistrate has properly determined the factual issues and appropriately applied the law."
Civ.R. 53(D)(4)(d). Neither the commission nor Hughes has filed objections to the
magistrate's findings of fact. Having reviewed the record and the magistrate's decision
                                                                                                3
No. 19AP-315
pertaining to same and finding no error on the part of the magistrate in his determinations
of the facts, we hereby adopt the magistrate's findings of fact in their entirety as our own.
       {¶ 6} Turning to the magistrate's conclusions of law and respondents' objections to
them, we begin by observing that in order for this court to issue a writ of mandamus as a
remedy from a determination of the commission, a relator must show a clear legal right to
the relief sought and that the commission has a clear legal duty to provide such relief. State
ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). Generally, a clear legal right to
a writ of mandamus exists only where the relator meets its burden of establishing that the
commission abused its discretion by entering an order which is not supported by any
evidence in the record. State ex rel. Elliott v. Indus. Comm., 26 Ohio St.3d 76 (1986). Thus,
it is only where there is not "some" evidence to support a factual finding that the
commission abuses its discretion. State ex rel. Ohio Presbyterian Retirement Servs. v.
Indus. Comm., 151 Ohio St.3d 92, 2017-Ohio-7577, ¶ 12, citing State ex rel. Cordell v. Pallet
Cos., Inc., 149 Ohio St.3d 483, 2016-Ohio-8446, ¶ 19.
       {¶ 7} Nevertheless, "[w]here the decision of the Industrial Commission is contrary
to law, mandamus is appropriate if the relator has a clear legal right to a different remedy
under the law than that afforded by the Industrial Commission." State ex rel. Grumman
Ohio Corp. v. Indus. Comm., 10th Dist. No. 86AP-395 (Sept. 3, 1987.) "If the commission
misinterprets a statue, this court may issue a writ of mandamus to compel the commission
to correct its erroneous interpretation." Ohio Presbyterian Retirement Servs. at ¶ 13, citing
State ex rel. Gassmann v. Indus. Comm., 41 Ohio St.2d 64, 65 (1975) ("A mandatory writ
may issue against the Industrial Commission if the commission has incorrectly interpreted
Ohio law."), citing State ex rel. Breidigan v. Indus. Comm., 36 Ohio Law Bs. 160 (2d
Dist.1942) (mandamus may issue against the commission in situations other than those
involving an abuse of discretion, such as when the commission failed to follow the law or
incorrectly interpreted the law).
       {¶ 8} In this case, the factual findings of the commission are not at issue; rather, at
issue in this matter is the commission's construction, interpretation, and application of the
workers' compensation regulations. More specifically, at issue is whether the commission
correctly determined that Ohio Adm.Code 4123-6-21.7 does not apply to Hughes's workers'
compensation claim and subsequent C-86 motion for reimbursement of opioid medication
                                                                                        4
No. 19AP-315
(Percocet). As explained below, we agree with the magistrate that the commission erred in
making this determination.
      {¶ 9} The final order at issue in this mandamus action was issued by the
commission on February 9, 2019; therefore, the former version of Ohio Adm.Code 4123-6-
21.7 in effect on February 9, 2019 is applicable in this case. Under that version, Ohio
Adm.Code 4123-6-21.7(E)(1) provides:
               (E) Opioid utilization at high doses or in the chronic phase of
               pain treatment.

               (1) Reimbursement for opioid prescriptions for an injured
               worker at doses greater than eighty milligrams MED per day
               or in the chronic phase of pain treatment shall only be
               provided in claims where a prescriber has documented
               the following actions prior to either escalating the dosing
               regimen beyond eighty milligram MED per day, or
               prescribing opioids more than twelve weeks after the
               injured worker's date of injury or occupational
               disease or surgery related to allowed conditions in
               the claim whichever occurs first:

               (a) Verification that the requirements of paragraphs (D)(1)(a)
               to (D)(1)(c) of this rule have been met.

               (b) Documentation that reasonable alternatives to opioids have
               been tried and failed.

(Emphasis added.) In turn, Ohio Adm.Code 4123-6-21.7(A)(1) defines the term "chronic
phase of pain treatment" as follows:
               (1) "Chronic phase of pain treatment" means that an injured
                   worker is considered to be experiencing chronic pain or
                   pain that has persisted after reasonable medical efforts have
                   been made to relieve the pain or cure its cause and that has
                   continued, either continuously or episodically, for longer
                   than twelve continuous weeks after the date of injury
                   or occupational disease, or after a surgical
                   intervention related to the allowed conditions of
                   the claim.

(Emphasis added.)
      {¶ 10} Finally, the version of Ohio Adm.Code 4123-6-21.7(C) in effect on February 9,
2019 provides:
                                                                                             5
No. 19AP-315
               (C) Effective October 1, 2016, for claims with a date of injury
               on or after September 1, 2016 and for all claims on or after
               January 1, 2017, reimbursement for opioid prescriptions
               used to treat a work related injury or occupational disease shall
               be limited to claims in which current best medical practices as
               implemented by Ohio state medical board rule 4731-21-02 of
               the Administrative Code and this rule are followed.

               The bureau shall not reimburse for any further
               prescriptions for opioids, and prescribers should
               discontinue prescribing opioids, if the applicable
               criteria of Ohio state medical board rule 4731-21-02 of the
               Administrative Code and this rule are not met. A
               prescriber's failure to comply with the requirements of these
               rules may constitute endangerment to the health and safety of
               injured workers, and claims involving opioid prescribing not in
               compliance with these rules may be subject to peer review by
               the bureau of workers' compensation pharmacy and
               therapeutics (P&T) committee pursuant to rule 4123-6-21.2 of
               the Administrative Code, the bureau of workers' compensation
               stakeholders' healthcare quality assurance advisory committee
               (HCQAAC) pursuant to rule 4123-6-22 of the Administrative
               Code, or other peer review committee established by the
               bureau.

(Emphasis added.)
       {¶ 11} In aid to our task of construing the foregoing regulations, we first observe that
courts "apply the rules of statutory construction to administrative rules as well." McFee v.
Nursing Care Mgt. of Am., Inc., 126 Ohio St.3d 183, 2010-Ohio-2744, ¶ 27, citing State ex
rel. Brilliant Elec. Sign Co. v. Indus. Comm., 57 Ohio St.2d 51, 54 (1979) (finding the
"ordinary meaning rule" of statutory construction applies equally to administrative rules).
Thus, " '[t]he interpretation of statutes and administrative rules should follow the principle
that neither is to be construed in any way other than as the words demand.' We must read
undefined words and phrases in context and construe them in accordance with rules of
grammar and common usage.' " State ex rel. Turner v. Eberlin, 117 Ohio St.3d 381, 2008-
Ohio-1117, ¶ 14, quoting Morning View Care Ctr.-Fulton v. Dept. of Human Servs., 148
Ohio App.3d 518, 2002-Ohio-2878, ¶ 36 (10th Dist.).
       {¶ 12} Courts lack authority to ignore the plain and unambiguous language of a
statute under the guise of statutory interpretation or liberal or narrow constructions. State
ex rel. Massie v. Bd. of Edn., Gahanna-Jefferson Pub. Schools, 76 Ohio St.3d 584, 588
                                                                                             6
No. 19AP-315
(1996). Rather, a court's duty is to give effect to the words used in a statute, not to delete
or insert words. State v. Maxwell, 95 Ohio St.3d 254, 2002-Ohio-2121, ¶ 10. If the words
in a statute are " 'free from ambiguity and doubt, and express plainly, clearly and distinctly,
the sense of the law-making body, there is no occasion to resort to other means of
interpretation.' " Silver Lining Group EIC Morrow Cty. v. Ohio Dept. of Edn. Autism
Scholarship Program, 10th Dist. No. 16AP-398, 2017-Ohio-7834, ¶ 34, citing State v.
Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, ¶ 12, quoting Slingluff v. Weaver, 66 Ohio
St. 621 (1902), paragraph two of the syllabus. In short, "[a]n unambiguous statute is to be
applied, not interpreted." Sears v. Weimer, 143 Ohio St. 312 (1944), paragraph five of the
syllabus.
       {¶ 13} Here, the magistrate correctly determined that Ohio Adm.Code 4123-6-21.7
applies to Hughes's claim. We agree with the magistrate that the language of Ohio
Adm.Code 4123-6-21.7(E)(1) is plain, clear, and unambiguous that the rule applies
"[e]ffective October 1, 2016, for claims with a date of injury on or after September 1, 2016
and for all claims on or after January 1, 2017." Hughes's claim falls into the latter category
of "all claims" for which the rule was effective as of January 1, 2017, and therefore the rule
applies to his workers' compensation claim.
       {¶ 14} The magistrate also correctly found that although in this case the
prescriptions at issue were less than 80 milligrams per day, the record supports a finding
that Hughes was well outside the 12-week period following initial injury or subsequent
related surgery and therefore was in a "chronic phase of pain treatment" as defined by Ohio
Adm.Code 4123-6-21.7(A)(1). Yet, the commission's final order does not address this issue.
Therefore, the commission erred in failing to consider whether Hughes was in a chronic
phase of pain treatment and whether the documentation requirements of Ohio Adm.Code
4123-6-21.7(E)(1)(a) and (b) were met.
       {¶ 15} We point out that at a new hearing, evidence might be presented that would
still permit the commission to approve of the reimbursement of the Percocet prescribed for
Hughes. So long as the required documentation is submitted, reimbursement for opioid
prescriptions for an injured worker at doses greater than 80 milligrams MED per day or in
the chronic phase of pain treatment will be provided. In this case, however, and as the
                                                                                                   7
No. 19AP-315
magistrate found, because the commission failed to properly apply the rule in the first
instance, the record before us is devoid of any such evidence.1
       {¶ 16} Based on the foregoing discussion, we summarily reject the commission's
first and second objections to the magistrate's decision, including its argument that the
magistrate improperly applied Ohio Adm.Code 4123-6-21.7(E)(1) retroactively. As we have
already stated, the plain and clear language of this rule unambiguously provides that it
applies to all claims on or after January 1, 2017.
       {¶ 17} Regarding the commission's third objection that the magistrate erred in
failing to consider that Ohio Adm.Code 4123-6-21.7(G) also allows for a "compassionate
care" exception considering the injured worker's injuries or treatment history, we find it
meritless. Contrary to the assertion of the commission, the magistrate properly did not
address this exception because nothing in the commission's final order of February 9, 2019
indicates the commission based any part of its decision to authorize the opioid
reimbursement requested by Hughes on the "compassionate care" exception.
Furthermore, the record contains no evidence to support authorization under the
"compassionate care" exception. Our evidentiary review in this matter is limited to the
evidence and reasoning identified in the commission's final order. State ex rel. Yellow
Freight Sys., Inc. v. Indus. Comm., 71 Ohio St.3d 139, 142 (1994). Therefore, the magistrate
did not err by not considering whether the "compassionate care" exception might have
applied in this case, and the commission's third objection is hereby overruled.
       {¶ 18} As for Hughes's objections, we find they fare no better than those of the
commission. Hughes's first objection that the magistrate's decision improperly ignores the
requirements of Ohio Adm.Code 4123-6-21.1 governing the termination of reimbursement
for outpatient medication flies in the face of the well-settled rule of statutory construction
that a specific statutory provision prevails over a more general provision. See State v.
Volpe, 38 Ohio St.3d 191, 193 (1988). In this case, Ohio Adm.Code 4123-6-21.7 is a specific
provision addressing reimbursement of opioid prescriptions; therefore, its requirements




1 We also note, however, that in her dissent to the commission's majority order, Commissioner Gilmor

specifically found there was no evidence that Dr. O'Connor complied with any of the documentation
requirements set forth in Ohio Adm.Code 4123-6-21.7(E)(1) which would permit reimbursement for opioid
medication. Nevertheless, as that specific issue is not before us, we will not opine on it.
                                                                                          8
No. 19AP-315
prevail over the requirements of the general provision set forth in Ohio Adm.Code 4123-6-
21.1. Hughes's first objection is overruled.
       {¶ 19} Finally, Hughes's second objection is utterly without merit. As discussed
above, the issue in this case concerns the commission's construction, interpretation, and
application of the workers' compensation regulations, not the factual findings of the
commission. As such, the "some evidence" standard of review is wholly irrelevant in this
matter. See Ohio Presbyterian Retirement Servs. at ¶ 13. Hughes's second objection is
overruled.
       {¶ 20} In sum, the commission erred in determining that Ohio Adm.Code 4123-6-
21.7 did not apply to Hughes's claim and subsequent C-86 motion for reimbursement of
opioid medication, and for the foregoing reasons, we overrule the objections filed by the
commission and Hughes. Having conducted an examination of the magistrate's decision
and an independent review of the record pursuant to Civ.R. 53, we find the magistrate
properly applied the relevant law to the salient facts in reaching the conclusion that Honda
is entitled to a writ of mandamus. Accordingly, we adopt the magistrate's decision as our
own, including the findings of fact and conclusions of law contained therein, and we grant
relator's request for a writ of mandamus and order the commission to vacate its February 9,
2019 order and hold a new hearing to properly apply Ohio Adm.Code 4123-6-21.7 to
Hughes's request for reimbursement of opioid medication.
                                        Objections overruled; writ of mandamus granted.


                      SADLER and LUPER SCHUSTER, JJ., concur.
                                                                                       9
No. 19AP-315
                                   APPENDIX


                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State ex rel.                               :
Honda of America Mfg., Inc.,
                                            :
               Relator,
                                            :
v.                                                               No. 19AP-315
                                            :
Industrial Commission of Ohio et al.,                      (REGULAR CALENDAR)
                                            :
               Respondents.
                                            :


                          MAGISTRATE'S DECISION

                              Rendered on December 22, 2020


               Eastman & Smith LTD., Mark A. Shaw, Melissa A. Ebel, and
               C. Awele Nwajei, for relator.

               Philip J. Fulton Law Office, and Chelsea Fulton Rubin, for
               respondent Todd A. Hughes.

               Dave Yost, Attorney General, Andrew J. Alatis, for
               respondent Industrial Commission of Ohio.


                                     IN MANDAMUS

      {¶ 21} Relator, Honda of America Manufacturing, Inc., brings this original action

seeking a writ of mandamus ordering respondent Industrial Commission of Ohio

("commission") to vacate its order granting an injured worker's C-86 motion to have Honda

pay for opioid prescription medications.

Findings of Fact:
                                                                                       10
No. 19AP-315
       {¶ 22} 1. Honda is a self-insured employer subject to Ohio workers' compensation

law.

       {¶ 23} 2. Respondent, Todd A. Hughes, on September 10, 1997, during the course

and scope of his employment with Honda, suffered injuries to his back. (Stip. at 1.)

       {¶ 24} 3. Hughes's claim was allowed for herniated disc with involvement of fifth

lumbar nerve root, mechanical complication of internal orthopedic device, lumbar canal

stenosis, joint instability, and left sacroiliitis. (Stip. at 3-4.)

       {¶ 25} 4. Hughes subsequently underwent three back surgeries subject to the claim,

the most recent in 2011. (Stip. at 7, 95.)

       {¶ 26} 5. In November 2015, Hughes obtained authorization for Percocet as

prescribed by John C. O'Connor, M.D., to treat chronic lower back pain. Hughes filed a

corresponding motion for authorization of payment of Percocet by Honda pursuant to his

allowed claim. (Stip. at 12.)

       {¶ 27} 6. Honda objected to the authorization and, on February 18, 2016, a district

hearing officer ("DHO") issued an order granting Hughes's motion. (Stip. at 50.)

       {¶ 28} 7. Honda continued to oppose authorization for the medication, and a staff

hearing officer ("SHO") issued an order on March 31, 2016 upholding the DHO order and

granting authorization for payment. (Stip. at 55.)

       {¶ 29} 8. Effective October 1, 2016, the Ohio Bureau of Workers' Compensation

("BWC") adopted Ohio Adm.Code 4123-6-21.7 entitled "[u]tilization of opioids in the

subacute or chronic phases of pain treatment for a work-related injury or occupational

disease." The new provision generally reflected an initiative to reduce dependency on

opioids for treatment of chronic pain and impose limitations on continued authorization of

medication payments.
                                                                                         11
No. 19AP-315
      {¶ 30} 9. On February 16, 2018, Hughes filed a motion again requesting payment of

opioid pain medication as prescribed by Dr. O'Connor. (Stip. at 140.)

      {¶ 31} 10. The DHO issued an order on May 25, 2018 rejecting Honda's argument

that Ohio Adm.Code 4123-6-21.7 applied to Hughes' claim for authorization of payment.

The DHO granted authorization for continued payment of Percocet prescribed to Hughes

and paid for by Honda. (Stip. at 152-53.)

      {¶ 32} 11. Honda appealed the DHO's order, and the matter was heard before an

SHO who also rejected application of Ohio Adm.Code 4123-6-21.7 and authorized

continued reimbursement for the prescription opioids. The SHO's order found Ohio

Adm.Code 4123-6-21.7 inapplicable because the provision's morphine-equivalent dose

threshold did not apply to Hughes's claim: "[H]e is only being prescribed 5mg of Percocet,

to be taken up to four times a day which is well below the 50mg [sic] morphine equivalent

dose threshold set forth under Ohio Adm.Code 4123-6-21.7." (Stip. at 157.)

      {¶ 33} 12. Honda again appealed the SHO's July 5, 2018 order, and the full

commission accepted review. (Stip. at 165-67.) In preparation for the hearing before the

full commission, Hughes filed a March 22, 2018 progress note from Dr. O'Connor, which

stated that Hughes continued to present with low back pain and had a history of chronic

back problems, and Dr. O'Connor provided prescription refills for 7.5 milligrams of

Percocet.

      {¶ 34} 13. After hearing the full commission, by two-to-one vote, entered an order

mailed February 9, 2019 upholding authorization of continued payment of Percocet as

prescribed by Dr. O'Connor. (Stip. at 172-77.) The commission, like the DHO and SHO

before it, stated that it "rejects the Employer's contention that Ohio Adm.Code 4123-6-21.7
                                                                                          12
No. 19AP-315
applies here" because the prescribed dosage level was below the 50-milligram morphine-

equivalent dose threshold of Ohio Adm.Code 4123-6-21.7.

       {¶ 35} 14. The specified morphine-equivalent dose in Ohio Adm.Code 4123-6-21.7

at the time the commission entered its order was 80 milligrams.

       {¶ 36} 15. Honda filed its complaint in mandamus with this court on May 14, 2019.

Discussion and Conclusions of Law:
       {¶ 37} In order for this court to issue a writ of mandamus as a remedy from a

determination of the commission, Honda must show both a clear legal right to the relief

sought and that the commission has a clear legal duty to provide such relief. State ex rel.

Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear legal right to a writ of

mandamus exists where the relator shows that the commission abused its discretion by

entering an order which is not supported by any evidence in the record. State ex rel. Elliott

v. Indus. Comm., 26 Ohio St.3d 76 (1986). On the other hand, where the record contains

some evidence to support the commission's findings, there has been no abuse of discretion

and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co., 29 Ohio

St.3d 56 (1987). Furthermore, questions of credibility and the weight to be given evidence

are clearly within the discretion of the commission as fact finder. State ex rel. Teece v.

Indus. Comm., 68 Ohio St.2d 165 (1981).

       {¶ 38} Honda presents three arguments to establish that the commission's order

must be vacated. First, Honda argues the commission acted contrary to law when it failed

to apply Ohio Adm.Code 4123-6-21.7 to a claim adjudicated after January 1, 2017,

regardless of the date of injury. Second, Honda argues that the commission incorrectly

limited application of the section to high dose prescriptions, ignoring its applicability to

opioids at any dosage when the claimant is in a subacute or chronic phase of pain
                                                                                          13
No. 19AP-315
management. Third, Honda argues there is no evidence in the record to satisfy the

documentation requirements of Ohio Adm.Code 4123-6-21.7(D) and (E), which are

prerequisites to authorization of opioid reimbursement. Because the magistrate concludes

the commission incorrectly applied Ohio Adm.Code 4123-6-21.7 and the matter must be

returned to the commission for a new hearing and correct application of that provision, the

magistrate does not reach the sufficiency of the evidence in the record to satisfy the other

requirements for opioid prescription reimbursement.

       {¶ 39} The version of Ohio Adm.Code 4123-6-21.7 at issue in the present case was in

effect from October 1, 2016 to September 1, 2020. On the latter date, the BWC's regulatory

scheme addressing concerns about opioid prescriptions for claimants was amended and

various sections removed and replaced.        The current provisions are found at Ohio

Adm.Code 4123-6-21.7(A) through (E) and 4731-11-14. Because the current mandamus

action involves the commission's alleged failure to apply regulations as they stood on the

date of the commission's final order in the matter, February 9, 2019, any abuse of discretion

on the part of the commission is measured by application of that former regulatory

language.

       {¶ 40} Former Ohio Adm.Code 4123-6-21.7(E)(1) provides as follows:

               (E) Opioid utilization at high doses or in the chronic phase of
               pain treatment.

               (1) Reimbursement for opioid prescriptions for an injured
               worker at doses greater than eighty milligrams MED per day
               or in the chronic phase of pain treatment shall only be
               provided in claims where a prescriber has documented the
               following actions prior to either escalating the dosing regimen
               beyond eighty milligram MED per day, or prescribing opioids
               more than twelve weeks after the injured worker's date of
               injury or occupational disease or surgery related to allowed
               conditions in the claim whichever occurs first:
                                                                                     14
No. 19AP-315
               (a) Verification that the requirements of paragraphs (D)(1)(a)
               to (D)(1)(c) of this rule have been met.

               (b) Documentation that reasonable alternatives to opioids
               have been tried and failed.

       {¶ 41} The definitional section of former Ohio Adm.Code 4123-6-21.7(A)(1) defines

chronic phase of pain treatment as follows:

               (1) "Chronic phase of pain treatment" means that an injured
               worker is considered to be experiencing chronic pain or pain
               that has persisted after reasonable medical efforts have been
               made to relieve the pain or cure its cause and that has
               continued, either continuously or episodically, for longer than
               twelve continuous weeks after the date of injury or
               occupational disease, or after a surgical intervention related
               to the allowed conditions of the claim.

       {¶ 42} The regulation further provides an effective date for the new language of

October 1, 2016 for new injuries and a delayed implementation until January 1, 2017 for

older injuries:

               (C) Effective October 1, 2016, for claims with a date of injury
               on or after September 1, 2016 and for all claims on or after
               January 1, 2017, reimbursement for opioid prescriptions used
               to treat a work related injury or occupational disease shall be
               limited to claims in which current best medical practices as
               implemented by Ohio state medical board rule 4731-21-02 of
               the Administrative Code and this rule are followed.

               The bureau shall not reimburse for any further prescriptions
               for opioids, and prescribers should discontinue prescribing
               opioids, if the applicable criteria of Ohio state medical board
               rule 4731-21-02 of the Administrative Code and this rule are
               not met. A prescriber's failure to comply with the
               requirements of these rules may constitute endangerment to
               the health and safety of injured workers, and claims involving
               opioid prescribing not in compliance with these rules may be
               subject to peer review by the bureau of workers' compensation
               pharmacy and therapeutics (P&T) committee pursuant to rule
               4123-6-21.2 of the Administrative Code, the bureau of
               workers' compensation stakeholders' healthcare quality
               assurance advisory committee (HCQAAC) pursuant to rule
                                                                                       15
No. 19AP-315
               4123-6-22 of the Administrative Code, or other peer review
               committee established by the bureau.

       {¶ 43} The first conclusion is that the language of Ohio Adm.Code 4123-6-21.7(E)

governing opioid reimbursement applies to Hughes' claim. Under Ohio Adm.Code 4123-

6-21.7(C), the new language applied to all claims based on injuries occurring after

September 1, 2016 immediately, and to all claims, without regard to date of occurrence,

after January 1, 2017. Former Ohio Adm.Code 4123-6-21.7(E) therefore governs Hughes'

application for reimbursement before the commission in 2019, and his date of injury in

1997 is not relevant.

       {¶ 44} Former Ohio Adm.Code 4123-6-21.7(E) addresses opioid utilization either at

high doses, initially defined as greater than 80 milligrams morphine-equivalent dose per

day or opioids prescribed more than 12 weeks after the injured worker's date of injury or

subsequent related surgery. There is no question the prescriptions at issue were less than

80 milligrams per day. However, Hughes was well outside the 12-week period following

initial injury or subsequent related surgery.

       {¶ 45} For reasons that are not clear from the record and are disputed by the

dissenting commissioner, the commission in its final order in this matter did not address

the timing of Hughes's injury or subsequent surgery when considering whether he was

subject to the requirements of Ohio Adm.Code 4123-6-21.7(E) and (D). The commission's

final order simply notes that the dosage is less than the threshold amount and does not

consider whether Hughes was in a chronic phase of pain treatment, which is amply

supported by the record, and whether the required documentation had been submitted in

connection with the claim for reimbursement.
                                                                                          16
No. 19AP-315
       {¶ 46} Refusal to consider the full text of former Ohio Adm.Code 4123-6-21.7 was an

abuse of discretion on the part of the commission. Because the commission declined to

apply the administrative code provision in the first instance, the magistrate considers that

this court should decline to do so until the commission as finder of fact shall have assessed

Hughes under all the appropriate criteria, including the adequacy of the documentation

submitted in support of the application for reimbursement.

       {¶ 47} It is therefore the decision and recommendation of the magistrate that a writ

shall issue ordering the commission to vacate its February 9, 2019 order and grant a new

hearing applying the regulatory language discussed above to consider Hughes' claim for

reimbursement.


                                              /S/MAGISTRATE
                                              MARTIN L. DAVIS




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).